Citation Nr: 1707652	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable disability rating for musculoskeletal chest pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for musculoskeletal chest pain, and evaluated the disability as noncompensable, effective August 1, 2007.

In April 2012, the Veteran presented testimony on the issue on appeal during a Board hearing at the RO before a Veterans Law Judge.  

In June 2012, the Board denied the Veteran's claim of entitlement to a compensable disability rating for musculoskeletal chest pain.  The Veteran appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case.  

An additional Board hearing was held before another VLJ at the RO in April 2016.  Transcripts of both Board hearings are associated with the claims file. 

The law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  When two hearings have been held by different Veterans Law Judges concerning the same issue, a third signatory to the decision is required because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2016).  The Veteran has a right to a hearing before the third signatory to the decision.  Arneson v. Shinseki, 24 Vet App 379 (2011).  During the April 2016 Board hearing, the Veteran waived his right to appear at an additional hearing before the third signatory.  Thus, the Board will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing, but has reviewed the record including the transcripts on file.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's musculoskeletal chest pain results in episodic pain of the left chest area, without underlying cardiac disability or other functional impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for musculoskeletal chest pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5321 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

The initial rating on appeal is a downstream issue from the grant of service connection.  Additional VCAA notice is not required because the underlying claim has been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board further finds that VA has complied with the duty to assist by obtaining all evidence that has a reasonable possibility of substantiating the claim.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in September 2010.  There is no evidence of a change in the disability since the last examination.  The Veteran's testimony indicates that there has been no change. 

As noted above, the Veteran was afforded hearings in April 2012 and April 2016.  Here, during the Board hearings, the Veterans Law Judges clarified the issue on appeal (increased rating for musculoskeletal chest pain); clarified the concept of increased rating claims; identified potential evidentiary defects which included the severity of the Veteran's musculoskeletal chest pain; clarified the type of evidence that would support the Veteran's claim; and enquired as to the existence of potential outstanding records.  Thus, the actions of the Veterans Law Judges supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Musculoskeletal Chest Pain

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  
In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

The Veteran's musculoskeletal chest pain is currently rated as noncompensable under Diagnostic Code 5399-5321.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27.  Diagnostic Code 5321 concerns Muscle Group XXI, the thoracic muscle group.  These muscles contribute to respiration.  A noncompensable rating is provided for slight impairment, a 10 percent rating is provided for moderate impairment, and a 20 percent rating is provided for moderately-severe or severe impairment.  38 C.F.R. § 4.73, Diagnostic Code 5321. The Board must also consider evaluation of this service-connected disability under other analogous rating criteria. 

In its decision, the Court found that the Board did not explain, in the context of the facts, the appropriate disability rating.  Specifically, although the Board provided the definition of "moderate" as defined in 38 C.F.R. § 4.56(d)(2) and provided a recitation of the facts, the Board did not explain the requirements of § 4.56(d)(2) in terms of the Veteran's particular appropriate disability rating.  

Further, the Board did not explicitly discuss § 4.56(d)(2) in terms of the Veteran's overall disability picture, nor was the Court able to rely on any implicit adjudication of it.  The Board also did not discuss whether the Veteran exhibited any of the cardinal signs and symptoms that would warrant a higher disability rating.  In this regard, the Veteran stated in October 2008 that his pain alone was at times disabling, and at the April 2012 Board hearing, the Veteran stated that he suffered from fatigue and pain that caused functional impairment and that he had to leave work due to the pain.  The Court concluded that the Board did not provide an adequate statement of reasons or bases for its decision.  Remand was therefore warranted.  

The provisions of 38 C.F.R. § 4.56 provide that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56. 

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).

A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii).

Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

Service treatment records contain no reports of chest injury or prolonged treatment for chest pain.  Beginning in March 1995, the Veteran was given diagnoses of atypical chest pain.  X-rays, electrocardiographic; and treadmill testing were normal and no pertinent surgical procedures were reported. 

The Veteran was afforded a VA examination in April 2008.  The service treatment records were reviewed by the examiner in conjunction with the examination.  The Veteran reported onset of chest pain in 1995.  His pain was in the left pericardium, and on examination the Veteran indicated an area approximately 2 cm medial to the left nipple.  This pain might occur several times per week, or might be absent for several months.  It lasted for between several minutes to several hours per episode.  No trigger event was noted.  

The Veteran denied palpitations, lightheadedness, syncope, orthopnea, paroxysmal nocturnal dyspnea, peripheral edema, weakness, fatigue, or related impairment accompanying his chest pain.  He stated he could walk up to 5 miles without difficulty.  The examiner noted that the Veteran was afforded an electrocardiogram, exercise treadmill test, and perfusion study during service.  These were all within normal limits.  On physical examination, the Veteran was in no acute distress, and did not exhibit any obvious impairment.  His heart rate and rhythm were normal.  His cardiac sounds were described as "perfectly normal" by the examiner, without evidence of murmur, clicking, or other cardiac abnormality.  His lung fields were also clear, without wheezes, crackles, rubs, or rhonchi.  

Multiple EKGs and chest X-rays within the Veteran's medical chart were also within normal limits.  Examination of the anterior chest wall revealed no redness, local heat, swelling, tenderness or instability.  The tissue around the reported focal point of the Veteran's pain was without tenderness, adhesion, elevation, depression, keloid formation, redness, local heat, or drainage. The examiner found no evidence of ischemic heart disease, cardiac enlargement, or impairment of cardiac functioning.  The final impression was of musculoskeletal chest pain of the left anterior chest wall. 

The Veteran was next afforded a VA examination in September 2010.  He denied any hospitalization or use of medication related to his service-connected disability.  He also did not indicate any loss of work secondary to his musculoskeletal chest pain.  He again reported onset of chest pain, without underlying injury, in 1995.  His pain continued to be present in the left precordial area.  It was without a definite pattern, occurring both at rest and during exertion, while sitting or standing.  He denied any associated palpitations, diaphoresis, fatigue, shortness of breath, syncope, cyanosis, cough, nausea, vomiting, or edema of the feet.  Episodes occurred several times per week, but he could also experience an absence of episodes for a month or more.  Episodes lasted from 1.5 hours to all day.  His pain was from 6-8/10 in severity, with an occasional episode of pain at 9/10.  On physical evaluation, the Veteran was well-developed and well-nourished, in no acute distress.  His respiration and pulse rates were within normal limits. 

Examination of the lungs was within normal limits, and chest examination indicated a normal sinus rhythm, without murmurs, gallops, rubs, or clicks.  No cardiomegaly was noted.  The peripheral vascular system was also without abnormality. Peripheral pulses were within normal limits.  No tenderness was present in the abdomen.  A September 2010 chest X-ray indicated clear lungs and a heart normal in size.  The impression was of a normal chest.  The final diagnosis was of left-sided chest pain without any cardiac complications. 

In April 2012, the Veteran testified at the first Board hearing that episodes of chest pain lasted from several minutes to an hour or more.  Episodes occurred on a weekly basis, according to the Veteran.  He denied any specific recent treatment for this disability. 

In April 2016, the Veteran answered in the affirmative when asked by his representative whether he had loss of power, pain, weakness during his normal daily activities; and a lower threshold of fatigue in particular when sleeping at night.  He further testified that the disability had not become worse over time, but that he had episodes of musculoskeletal chest pain on a weekly basis.  He reported that the disability affected his employment when he was doing something strenuous.  His representative contended that a rating for moderate or moderately severe disability was warranted on the basis that the Veteran had cardinal signs of muscle injury.

Analysis

The provisions of 38 C.F.R. § 4.56 require consideration of the type of injury; the history and complaint; and objective findings.  

The Veteran did not have any reported injury and there was no surgery, debridement or infection.  The type of injury; therefore does not approximate the criteria for a moderate rating.  

He received brief outpatient evaluations and was quickly returned to duty; and this part of his history also does not approximate that described in the criteria for a moderate injury.

The Veteran has testified that he has all of the cardinal signs of disability described in the criteria for a moderate injury.  He is competent to report this symptomatology, but other than responding in the affirmative to his representative's questions at the hearing, has generally not reported the cardinal signs in the criteria for a moderate disability.

The service treatment records do not record such symptoms.  At the initial VA examination in 2008, he denied weakness; fatigue; or "other additional factors."  The only reported symptom was periodic pain.  At the 2010 examination the only symptom was pain, that on average occurred seven times per month and the pain was not associated with fatigue and none of the other cardinal signs were reported.  

The Veteran has not sought treatment and there is no other evidence of the cardinal signs or symptoms of muscle injury.  Given this history the weight of the evidence is against a finding that there is a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability. 

Objective findings have also not approximated the criteria for a moderate injury.  There has been no scarring or loss or impairment of muscle fascia, tonus or power.  The Veteran's symptoms do not result in limitation of motion of any joint, loss of muscle strength, or other objective impairment.  In this regard, both the April 2008 and September 2010 VA examiners found no indication of any underlying cardiac impairment, and though the muscles of Muscle Group XXI aid respiration, the Veteran has not been found to have any respiratory impairment.  

In light of these findings, the Board concludes the Veteran's impairment resulting from his musculoskeletal chest pain is no more than slight, and the preponderance of the evidence is therefore against a 10 percent or higher rating based on moderate, moderately-severe, or severe impairment.  We emphasize that the appellant did not have a through and through wound or a deep penetrating wound.  Here, he did not have the expected initial injury that would warrant a compensable evaluation.

  Additionally, as the Veteran's musculoskeletal chest pain does not result in any cardiac, neurological, or other impairment, evaluation of this disability under other diagnostic criteria is not warranted at present.  Finally, because the Veteran's degree of impairment has remained at a consistent level during the pendency of this appeal, a staged rating is not warranted at the current time.  See Fenderson v. West, 12 Vet. App. 119   (1998). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 
 
In that regard, during the appellate time period, the Veteran's musculoskeletal chest pain symptoms are primarily pain and fatigue.  The foregoing symptoms are the types of symptoms contemplated in the current assigned rating for this disability under Diagnostic Code 5321.  Thus, the Veteran's schedular rating under this Diagnostic Code is adequate to fully compensate him for this disability.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his musculoskeletal chest pain combined with his other service-connected disabilities (low back strain, tinnitus, left shin splints, right shin splints, irritable bowel syndrome, and acne) results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his musculoskeletal chest pain has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, nor does the evidence otherwise show, that he is precluded from obtaining substantial and gainful employment due to his musculoskeletal chest pain.  Accordingly, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.


ORDER

Entitlement to a compensable disability rating for musculoskeletal chest pain.




______________________________         _________________________________
               H.N. SCHWARTZ		         	 MARK D. HINDIN
              Veterans Law Judge,                                          Veterans Law Judge
          Board of Veterans' Appeals                              Board of Veterans' Appeals



__________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


